Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment and Arguments
Claims 1-20 are pending and are being examined in this application.
Applicant’s arguments with respect to the 103 rejections have been fully considered, but are unpersuasive for at least the following reasons:
Applicant argues that Boucher does not relate to “transforming a grammatical format of a word” as required by the claims [Response, pgs. 8 and 9]. In particular, applicant cites to paragraphs 55-58 of the specification, which describe the transformation of verbs and nouns into different part of speech with comma separation.
However, it is noted that the features upon which applicant relies (i.e., specific types of grammatical transformations relating to parts of speech, plus punctuation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Boucher discloses (emphasis added):
[0054] In addition, the system 100 may include a rule (e.g., a syntax or semantic rule) that governs the transformation of this particular citation component. For example, the rule may establish that the word "Governor" should not exist in the output citation. Such a rule may be used to form the output citation in keeping with The Bluebook rule 10.2.1(e), for example.

[0061] A syntax rule specifies the internal structure that a value should adhere to. One example of a syntax rule is a rule that specifies that only one particular value is acceptable. Another example of a syntax rule is a rule that specifies that any string of words or numbers that form a grammatically correct sentence is acceptable.

Since Boucher discloses transformation rules comprising syntax rules and syntax rules for forming a grammatically correct sentence, Boucher clearly teaches the claimed “transforming a grammatical format of a word.”
Applicant also argues that Imieleski does not disclose “transforming a position of a word within the text modification relative to other words in the text modification” [Response, pages 9 and 10]. In particular, applicant argues that the cut and paste operation of Imieleski does not include rearranging of position of any words within the cut and paste portion, as required by the claims.
However, a cut and paste operation results in moving a subset of words within a set of words to another location in the set of words. Moving (i.e., rearranging) the subset of words from one location (i.e., position) to another location (i.e., position) in the set of words is equivalent to rearranging the position of the subset of words within the set of words. As such, Imieleski clearly teaches the claimed “transforming a position of a word within the text modification relative to other words in the text modification.”

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 5-10, 14-16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boucher (US Pub. 20080178077) in view of Imielinski et al. (US Pub. 20020013792) in view of Cheslow (US Pub. 20090089277).
Referring to claim 1, Boucher discloses a method, comprising: 
determining, by a processor [fig. 1, processor 102], a text modification of a document [par. 42; changes occur in a document]; 
obtaining, by the processor, a contextual index compendium including computer-executable document index entry generation transforms, where at least one of the document index entry generation transforms, when executed, transforms [par. 41; transformation rules are stored in a memory] at least one selected from the group consisting of: ...a grammatical format of the word within the text modification [pars. 54 and 61; the transformation rules include syntax rules (e.g., a rule for forming a grammatically correct sentence)];
programmatically transforming, by the processor and according to one or more of the document index entry generation transforms, the text modification into transformed text [par. 42; citations are transformed using the transformation rules as the changes occur]; and 
Boucher does not appear to explicitly disclose transforming a position of a word within the text modification relative to other words in the text modification; and creating, by the processor, at least one new document index entry based on the transformed text.
However, Imielinski discloses transforming a position of a word within the text modification relative to other words in the text modification [par. 66; transformation rules are used for determining a cut and paste operation].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the document processing taught by Boucher so that the transformation rules include the transformation rules taught by Imielinski. The motivation for doing so would have been to facilitate controlling the stylistic presentation of text [Boucher, par. 37].
Boucher and Imielinski do not appear to explicitly disclose creating, by the processor, at least one new document index entry based on the transformed text.
However, Cheslow discloses creating, by the processor, at least one new document index entry based on the transformed text [pars. 46-49 and 69; passages are transformed into key terms; each key term is associated with a reference to its source passage and indexed].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the document processing taught by the combination of Boucher and Imielinski to include the indexing taught by Cheslow. The motivation for doing so would have been to improve search efficiency and accuracy [Cheslow, par. 40].
Referring to claim 5, Boucher discloses wherein programmatically transforming the text modification into transformed text is performed incrementally in real time in response to detecting entry of new text into the document [par. 42; par. 42; citations are transformed using the transformation rules as the changes occur].
Referring to claim 6, Imielinski discloses wherein the document index entry generation transforms are based on the new text and contextual information within and that surrounds the new text within the document [pars. 67 and 76; changing content is tagged and transformed based on patterns that precede and follow the content].
Referring to claim 7, Imielinski discloses wherein the contextual index compendium further includes contextual index item generation rules that define the document index entry generation transforms, the method further comprising: deriving, by the processor, the contextual index item generation rules in accordance with analysis of the existing embedded document index entries within the document [par. 67; the transformation rules are determined via learning techniques] and existing contextual text located within the document from which the existing embedded document index entries distributed throughout the document were created [par. 76; changing content is tagged (for transformation) based on patterns that precede and follow the content]; and creating, by the processor, the contextual index compendium using the derived contextual index item generation rules [par. 67; note the determining of the transformation rules].
Referring to claim 10, see at least the rejection for claim 1. Boucher further discloses a system, comprising: a memory; and a processor programmed to perform the claimed steps [fig. 1, processor 102, memory 104].
Referring to claim 14, see the rejection for claim 5.
Referring to claim 15, see the rejection for claim 6.
Referring to claim 16, see at least the rejection for claim 1. Boucher further discloses a computer program product, comprising: a non-transitory computer readable storage medium having computer readable program code embodied therewith, where the computer readable program code when executed on a computer causes the computer to perform the claimed steps [fig. 1, processor 102, memory 104, word processor 108].
Referring to claim 20, see the rejection for claim 5.

Claim 2-4, 11-13, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boucher, Imielinski, and Cheslow in view of Sotomayo (US Pat. 5,708,825).
Referring to claim 2, Boucher, Imielinski, and Cheslow do not appear to explicitly disclose wherein the new document index entry is inserted into the document near a location of the text modification.
However, Sotomayor discloses wherein the new document index entry is inserted into the document near a location of the text modification [col. 5, lines 29-33 and 45-50; col. 6, lines 31-48; a source anchor (i.e., index entry) associates an index term with a hyperlink to a destination anchor indicating a location of the index term; the source anchor is used in close proximity to the destination anchor to implement a combination anchor].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the document processing taught by the combination of Boucher, Imielinski, and Cheslow to include the index entry hyperlinking taught by Sotomayor. The motivation for doing so would have been to more easily locate information on key topics [Sotomayor, abstract].
Referring to claim 3, Boucher, Imielinski, and Cheslow do not appear to explicitly disclose wherein the new document index entry is inserted into an embedded document index of the document as a new index item that points to a location of the text modification.
However, Sotomayor discloses wherein the new document index entry is inserted into an embedded document index of the document [abstract; a summary page (i.e., index) of a source document can be appended to the source document] as a new index item that points to a location of the text modification [col. 5, lines 29-33 and 45-50; col. 6, lines 31-48; a source anchor (i.e., index entry) associates an index term with a hyperlink to a destination anchor indicating a location of the index term].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the document processing taught by the combination of Boucher, Imielinski, and Cheslow to include the index entry hyperlinking taught by Sotomayor. The motivation for doing so would have been to more easily locate information on key topics [Sotomayor, abstract].
Referring to claim 4, Cheslow discloses wherein the new document index entry is created in response to the processor determining that at least one portion of the transformed text comprises candidate text that is not already indexed within existing document index entries of the embedded document index [par. 49; each key term is associated with a unique identifier, which means that only index entries are added only for new terms].
Referring to claim 11, see the rejection for claim 2.
Referring to claim 12, see the rejection for claim 3.
Referring to claim 13, see the rejection for claim 4.
Referring to claim 17, see the rejection for claim 2.
Referring to claim 18, see the rejection for claim 3.
Referring to claim 19, see the rejection for claim 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157